Title: To George Washington from Henry Knox, 28 January 1794
From: Knox, Henry
To: Washington, George


          
            Sir
            War department January 28. 1794
          
          Having communicated to the Secretaries of State and the Treasury the purport of the
            recent communications from the frontiers of Georgia, We unite in
            opinion that it would be proper that the papers should be laid before Congress
            accompanied by a special message from the President, stating the importance of Congress
            taking into their immediate consideration the measures requisite to prevent a repetition
            of, and to provide adequate punishments for, such atrocious offences. I have the honor to be with perfect respect Your obedient Servant
          
            H. Knox
          
        